Citation Nr: 0735057	
Decision Date: 11/07/07    Archive Date: 11/26/07	

DOCKET NO.  05-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
interventricular septal defect with apical systolic murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In a rating decision of March 1978, the RO denied entitlement 
to service connection for an interventricular septal defect 
with apical systolic murmur.  In a subsequent rating decision 
of October 2002, the RO continued its denial of service 
connection for an interventricular septal defect with apical 
systolic murmur.  The veteran voiced no disagreement with 
either of those decisions, both of which have now become 
final.  Since the time of the October 2002 rating decision, 
the veteran has submitted additional evidence in an attempt 
to reopen his claim.  The RO continued its denial of service 
connection for an interventricular septal defect with apical 
systolic murmur, and the current appeal ensued.

Upon review of this case, it would appear that the RO has 
adjudicated the issue of service connection for an 
interventricular septal defect with apical systolic murmur on 
a de novo basis.  Despite the determination reached by the 
RO, the Board must first find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 5-92.  Because the RO has 
afforded the veteran a greater review on the merits of his 
claim than was otherwise warranted, the Board does not 
believe the veteran will be prejudiced by deciding his case 
at this time on a new and material basis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  In rating decisions of March 1978 and October 2002, the 
RO denied entitlement to service connection for an 
interventricular septal defect with apical systolic murmur.  

2.  Evidence submitted since the time of the October 2002 
decision denying entitlement to service connection for an 
interventricular septal defect with apical systolic murmur is 
new, but does not raise a reasonable possibility of 
substantiating the veteran's current claim.


CONCLUSIONS OF LAW

1.  The decisions of the RO in March 1978 and October 2002 
denying the veteran's claim for service connection for an 
interventricular septal defect with apical systolic murmur 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  New and material evidence not having been submitted, the 
claim for service connection for an interventricular septal 
defect with apical systolic murmur is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical records; VA and private treatment records; VA 
and private examination reports; and various articles and 
research materials submitted by the veteran.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for an 
interventricular septal defect with apical systolic murmur.  
In pertinent part, it is argued that the veteran's inservice 
interventricular septal defect with apical systolic murmur 
was, in fact, the precursor to his current coronary artery 
disease.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and heart disease becomes manifest to a 
degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Congenital and/or developmental defects, refractive error of 
the eye, personality disorders, and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation governing the award of compensation benefits.  
38 C.F.R. § 3.303(c) (2006).

It is noted, however, that a precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Notwithstanding the aforementioned, once entitlement to 
service connection has been denied by a decision of the RO, 
that determination, absent disagreement by the veteran within 
a period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  Evidence is 
considered to be "new" if it was not previously submitted to 
agency decisionmakers.  Evidence is "material" if, by itself, 
or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the last prior final RO 
decision in October 2002, it was noted that the prior rating 
decision in March 1978 had denied service connection for an 
interventricular septal defect with apical systolic murmur 
because such pathology was considered a congenital 
abnormality which had not been aggravated by military 
service.  Considered at the time was a July 1956 service 
medical record noting an apical systolic murmur, with cardiac 
fluoroscopy showing a slight globular configuration of the 
heart accompanied by slight ventricular enlargement and 
slight but definite hilar vessel pulsations slightly more 
marked on the left pulmonic vessels than the right, felt to 
be consistent with an interventricular septal defect.  Also 
noted was a Grade II systolic murmur at the apex of the 
veteran's heart.  Noted at the time of the October 2002 
rating decision was that there was no evidence of any cardiac 
disability at the time of the veteran's separation 
examination in October 1958.  Moreover, treatment records 
dated subsequent to the veteran's military service showed no 
evidence of any treatment for a cardiac disability.

Based on such evidence, the RO concluded that, though a 
murmur had been noted on two occasions during military 
service, and fluoroscopic studies showed evidence of an 
interventricular septal defect, this constituted a congenital 
abnormality.  Moreover, there was no evidence of any 
aggravation of the veteran's congenital heart defect during 
his period of active military service.  In the absence of 
evidence showing that the veteran's preexisting congenital 
heart defect had been aggravated by military service, the RO 
concluded that service connection was not warranted.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.

Evidence submitted since the time of the October 2002 rating 
decision, consisting for the most part of VA and private 
treatment records and examination reports, and various 
articles and research materials, while "new" in the sense 
that it was not previously of record, is not material.  While 
it is true that, since the time of the October 2002 rating 
decision, the veteran has received a diagnosis of coronary 
artery disease, and suffered a myocardial infarction, there 
is no evidence that the veteran's cardiovascular pathology is 
in any way related to or the result of his inservice 
interventricular septal defect with apical systolic murmur.

The Board observes that, at the time of a recent VA 
cardiovascular examination in April 2006, which examination 
involved a full review of the veteran's claims folder, the 
veteran gave a history of a systolic murmur during active 
military service.  However, when further questioned, the 
veteran denied any cardiac symptomatology or surgical 
intervention until 2003, at which time he developed chest 
pain, and a stent was placed.

On physical examination, the veteran's heart displayed a 
regular rate and rhythm, with no murmur, and no jugular 
venous distension.  A prior echocardiogram conducted in 
October 2003 was reported as showing a left ventricular 
ejection fraction which was mildly decreased, accompanied by 
multiple segment wall motion abnormalities; valvular 
abnormalities; a left ventricular outflow tract velocity 
which was normal, though with aortic velocity on the 
borderline of normal/mildly increased, most likely 
representing aortic sclerosis; and aortic root dilation, with 
concentric left ventricular hypertrophy consistent with a 
longstanding history of hypertension.

Following examination of the veteran and an in-depth review 
of his claims folder, the examiner offered a diagnosis of 
coronary artery disease with left ventricular hypertrophy 
consistent with longstanding hypertension.  In the opinion of 
the examiner, the presence of an interventricular heart 
condition was not supported by current cardiac imaging with 
echo(cardiogram).  Moreover, according to the examiner, 
cardiac fluoroscopy during military service was as likely as 
not within normal limits.  Significantly, in the opinion of 
the examiner, a ventricular septal defect would be persistent 
over time unless corrected by surgery.  Moreover, on an as 
likely as not basis, there was no causative or aggravating 
association between the veteran's asymptomatic heart 
condition noted during military service (but unsupported by 
modern cardiac imaging) and his hypertensive cardiac disease.  

Based on the aforementioned, it is clear that the evidence 
submitted since the time of the October 2002 rating decision 
is not material.  Such evidence does not raise a reasonable 
possibility of substantiating the veteran's current claim.  
More to the point, it does not reasonably associate the 
veteran's coronary artery disease, first persuasively 
documented many years following his discharge from service, 
with the interventricular septal defect and accompanying 
apical systolic murmur noted during active service.  Under 
the circumstances, and absent such a nexus, the evidence 
cannot be considered new and material.  Thus, the veteran's 
appeal must be denied.

In reaching this determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that the veteran be afforded an additional 
cardiovascular examination to be conducted not by a nurse 
practitioner (as in the April 2006 examination), but by a 
cardiologist.  However, pursuant to relevant case law, a 
medical opinion need not be by a physician in order to be 
competent.  In fact, in the absence of evidence to the 
contrary, the Board may presume the competence of a VA 
medical examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 
568-570 (2007) (rejecting the argument that a medical opinion 
by a nurse practitioner is not competent medical evidence, 
and, in so doing, rejecting the argument that the VA cannot 
rely upon a medical opinion which does not explicitly state 
the qualifications of the examiner).  In the case at hand, 
neither the veteran nor his representative has pointed to any 
flaws in the VA examiner's opinion other than that they 
believe the evidence of record should lead to a different 
conclusion.  Under the circumstances, an additional VA 
examination is not indicated.  

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify a veteran of any evidence 
that is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain, and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The requirements apply to all five elements 
of a service connection claim:  veteran status, existence of 
a disability, connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121; see also Kent v. Nicholson, 20 Vet. App. 
1 (2006).

In the present case, in correspondence of November 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.  See also August 2002 VA letter.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
It is noted that the veteran has actual knowledge of the 
VCAA, as his claim has been adjudicated several times, and 
was adjudicated on a de novo basis at the RO, see also the 
November 2003 notice, and a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate his claim.  The veteran has submitted additional 
evidence and argument on appeal.  Further, remanding this 
case back to the RO for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports, and various 
articles.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events or content of the notice is not shown to have had 
any effect on the case, or to have caused injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).





ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an 
interventricular septal defect with apical systolic murmur, 
the benefit sought on appeal is denied. 



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


